UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-5212


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE EDMONDS, JR., a/k/a Boo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:04-cr-00339-RLW-1)


Submitted:   November 18, 2010             Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Elizabeth S.
Wilson, Assistant Federal Public Defender, Patrick L. Bryant,
Research   and  Writing  Attorney,  Richmond,   Virginia,  for
Appellant. Neil H. MacBride, United States Attorney, Olivia N.
Hawkins, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eugene    Edmonds,         Jr.,        appeals       from     the    twenty-four

month     sentence      imposed       pursuant             to    the     revocation     of    his

supervised         release.         On    appeal,           Edmonds      asserts      that    his

sentence       is    procedurally          plainly          unreasonable           because     the

district court failed to adequately explain its reasoning for

the sentence imposed.              We affirm.

               A    sentence       imposed       after          revocation    of     supervised

release    should       be    affirmed          if    it    is     within     the    applicable

statutory      maximum       and    is    not        plainly       unreasonable.         United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                         In

making     this      determination,             we     first       consider        whether    the

sentence is unreasonable.                  Id. at 438.              “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guideline sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                    In making our review, we “follow

generally      the    procedural          and    substantive           considerations         that

[are] employ[ed] in [the] review of original sentences, . . .

with    some       necessary    modifications               to    take     into     account    the

unique     nature       of    supervised             release      revocation        sentences.”

Crudup, 461 F.3d at 438-39.

               A    sentence       imposed       upon       revocation       of     release    is

procedurally        reasonable       if    the        district      court     considered       the

                                                 2
Chapter      Seven       policy     statements           and      the   18    U.S.C.        §   3553(a)

(2006) factors that it is permitted to consider.                                     See 18 U.S.C.

§ 3583(e); Crudup, 461 F.3d at 438-40.                               A sentence imposed upon

revocation         of        release     is     substantively             reasonable            if     the

district court stated a proper basis for concluding that the

defendant      should          receive        the       sentence        imposed,         up     to     the

statutory maximum.               Crudup, 461 F.3d at 440.                     We will affirm if

the    sentence         is    not   unreasonable.               Id.     at    439.        Only        if    a

sentence      is    found        procedurally           or     substantively             unreasonable

will we “decide whether the sentence is plainly unreasonable.”

Id.

              When           imposing       sentence,          the      district         court        must

provide individualized reasoning.                         See United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                           The Carter rationale applies

to    revocation         hearings;          however,         “a      court        need    not    be        as

detailed or specific when imposing a revocation sentence as it

must    be    when       imposing       a     post-conviction             sentence.”             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                          Because

Edmonds      did     not       request      a   sentence           different         from       the    one

imposed, review is for plain error.                            See United States v. Lynn,

592 F.3d 572, 580 (4th Cir. 2010).

              We conclude that Edmonds failed to make the requisite

showings.          The       district       court       acknowledged          that       Edmonds       had

potential     but        lacked     discipline,           and      that      he    had    been       given

                                                    3
other opportunities to improve his life.                     The court explicitly

noted the Guidelines range (eight to fourteen months) and the

statutory maximum when arriving at a sentence.                       In addition, the

court    recommended     that    Edmonds          receive    vocational        training,

educational opportunities, and drug rehabilitation.

            Because Edmonds’ sentence is reviewed for plain error,

he must also show that there is a reasonable probability that

the claimed irregularity in sentencing affected his substantial

rights and that any error affected the fairness and integrity of

the judicial system.            Edmonds’ assertion of error illustrates

essentially a disagreement with the district court’s conclusions

that his behavior constituted continuing serious breaches of his

release conditions.         Edmonds cannot show that his substantial

rights    were   affected       or    that       the   sentencing      error    was    so

egregious    that   it   called       into       question    the     fairness    of   the

sentencing system.

            Accordingly, we affirm Edmonds’ sentence.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in       the   materials        before    the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4